Citation Nr: 0914735	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
and loss of bladder control, secondary to service-connected 
hypertrophy of prostate with history of hematospermia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1960 to April 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2008 the Board remanded the claim for further 
evidentiary development.


FINDINGS OF FACT

1.  Erectile dysfunction and loss of bladder control were not 
manifest during service and have not been causally related 
thereto by the competent medical evidence of record.

2.  The weight of the competent medical evidence does not 
show that erectile dysfunction and loss of bladder control 
are attributable to the service-connected hypertrophy of 
prostate with history of hematospermia.


CONCLUSION OF LAW

Erectile dysfunction and loss of bladder control were not 
incurred in or aggravated by the Veteran's period of active 
duty; nor are they proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2005 from the RO to the appellant which 
was issued prior to the RO decision in November 2005.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  Service treatment 
records, and VA outpatient treatment records have been 
obtained and associated with the claim file.  The appellant 
was afforded a VA examination.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection, 
given that he has been provided all the criteria necessary 
for establishing service connection, we find that there has 
been essential fairness.

Legal Criteria and Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

As an initial matter, service treatment records do not 
reflect complaints of, treatment for, or a diagnosis of 
erectile dysfunction and loss of bladder control, nor has the 
Veteran so claimed.  Moreover, the evidence does not reflect 
symptoms consistent with erectile dysfunction and loss of 
bladder control, or diagnoses referable to these disorders 
until many years following separation from active service.  
Further, there is no indication of a medical nexus between 
the currently-diagnosed erectile dysfunction and loss of 
bladder control and active duty.  Therefore, the Board finds 
no basis to grant service connection on a direct basis.

Indeed, the Veteran contends that he developed erectile 
dysfunction and loss of bladder control as a result of his 
service-connected hypertrophy of prostate with history of 
hematospernia.  However, after a careful review of the claims 
file, the Board finds that the claim is not supported by the 
evidence and the appeal is denied.

Specifically, a VA examination report of November 2002 notes 
that the Veteran had a radical retropubic prostatectomy in 
October 2000.  The Veteran denied any incontinence, and it 
was noted he had good urinary control.  He did report that he 
had been impotent since the surgery.  Moreover, the 
examination noted diagnoses of adenocarcinoma of the prostate 
treated with radical retropubic prostatectomy; and, diagnosis 
of sexual impotence since time of surgery.

A VA examination report of May 2003 notes that the examiner 
opined that "it is less likely that the benign prostatic 
hypertrophy and hemaotospermia were associated with the 
subsequent development of prostate cancer."  

A VA examination report of October 2005 noted that the 
Veteran had a history of erectile dysfunction following 
suprapubic prostatectomy in October 2000.  He denied any 
bladder of bowel functional impairments.  

VA outpatient treatment records of February 2006 show that 
the Veteran stated he does okay with urinary control and does 
not have to wear pads, but will occasionally have leakage.  
He further reported that erections are adequate with 
caverject.  He was assessed with post prostatectomy (caused 
by prostatectomy) incontinence; and, post prostatectomy 
erectile dysfunction (caused by prostatectomy) managed 
successfully with caverject.

A VA examination report of September 2008 notes that the 
Veteran was interviewed and medical records were reviewed.  
It was noted that he had a radical suprapubic prostatectomy 
in 2000 and his prostate cancer was cured.  His latest PSA 
was undetectable.  After a review of the medical records, the 
examiner opined that the Veteran's "erectile dysfunction and 
stress urinary incontinence, which does not necessitate the 
use of absorbent pads, are residuals of the radical 
prostatectomy, and are not at all related to remote prostate 
hypertrophy, hematospermia.  To reiterate, the prostate 
cancer was not related to, or cased by, the prostatic 
hypertrophy."  In an addendum, the examiner opined that "it 
is less likely than not there is any association between the 
claimed conditions of erectile dysfunction and incontinence 
to the service connected condition of benign prostatic 
hypertrophy and hematospermia."  The examiner reasoned that 
medical treatment records showed the onset of erectile 
dysfunction and mild urinary incontinence to be after the 
Veteran's radical prostatectomy, and that neither condition 
was documented to have been present prior to the surgery.  He 
further stated that the benign prostatic hypertrophy has not 
been shown to be etiologically related to the later 
development of prostate cancer."

At the outset the Board notes that, while the Veteran's 
erectile dysfunction and loss of bladder control have been 
attributed to the prostatectomy, performed to treat the 
Veteran's prostate cancer, service connection for prostate 
cancer was denied by the Board in June 2005. 

The Board finds the VA examiner's opinion of September 2008 
to be highly probative and reliable, and notes that it stands 
uncontradicted by any other opinion or evidence of record.  
In assigning high probative value to this report, the Board 
notes that the examiner obtained a reported history from the 
Veteran, and conducted a complete review of the medical 
treatment records in the file.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
Moreover, the rationale cited is consistent with the 
objective medical evidence of record.  Indeed, the Board 
notes that the record is silent for any complaints of or 
treatment for erectile dysfunction or incontinence prior to 
the prostatectomy.  Moreover, treatment records of February 
2006 also noted the onset of erectile dysfunction and 
incontinence to be post prostatectomy and due to the 
prostatectomy.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

In addition, except for the Veteran's own statements, there 
is no competent evidence establishing a nexus between his 
service-connected hypertrophy of prostate with history of 
hematospermia and erectile dysfunction and loss of bladder 
control.  The Board notes that the Veteran is competent to 
report symptoms because this requires only personal 
knowledge, he is not competent to provide opinions which 
require medical expertise, as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as lay person, he is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the Veteran's statements, the treatment records, and 
the VA examination report with addendum, in light of the 
applicable law, and finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  As the weight of 
competent medical evidence fails to support his claim, the 
Board is unable to grant the benefit sought.


ORDER

Service connection for erectile dysfunction and loss of 
bladder control is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


